DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1 – 17 are currently pending in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/734,401, hereinafter 401 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	With respect to claim 1, 401 taught a computer implemented method of network monitoring and control (claim 1, lines 1-2), the method comprising receiving alerts related to monitored devices (claim 1, line 3); automatically analyzing the received alerts to determine a forthcoming predicted alert related to a monitored device, wherein said automatic analyzing of the received alerts comprises determining time of said 
Likewise, claims 2-17 are rejected, at least, based on their dependency on claim 1.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tapia (Pre-Grant Publication No. US 2017/0353991 A1).



3.	As for claim 2, it is rejected on the same basis as claim 1.  In addition, Tapia taught wherein the predicted alert is such that it is considered to cause a need for reparative actions and/or to have customer impact (0012, where the impact on performance has customer impact).

4.	As for claim 3, it is rejected on the same basis as claim 1.  In addition, Tapia taught wherein said automatic analyzing of the received alerts comprises identifying one or more alert patterns in the received alerts and determining said forthcoming predicted alert on the basis of the identified alert patterns (0025, where the different patterns can 

5.	As for claim 4, it is rejected on the same basis as claim 1.  In addition, Tapia taught wherein said automatic analyzing of the received alerts comprises determining type and time of said forthcoming predicted alert (0045, where the type of quality of service issues represents the type of alerts and the time can be seen in the time frequency of 0030).

6.	As for claim 5, it is rejected on the same basis as claim 1.  In addition, Tapia taught wherein said automatic analyzing of the received alerts is performed by an artificial intelligence module (0006, the A.I.).

7.	As for claim 6, it is rejected on the same basis as claim 5.  In addition, Tapia taught wherein said artificial intelligence module has been taught with a learning set comprising alert patterns leading to alerts that are considered to cause a need for reparative actions and/or considered to have customer impact (0012, where the impact on performance has customer impact and is detected by A.I. of 0006 that mines data including the alert data of 0011).

8.	As for claim 8, it is rejected on the same basis as claim 1.  In addition, Tapia taught prior to performing the at least one predefined action, confirming that automatic actions are applicable for the monitored device (0031, where a node ticket is 

9.	As for claim 9, it is rejected on the same basis as claim 1.  In addition, Tapia taught after a predefined period of time, checking whether the predicted alert has reappeared and responsively taking a further action. (0030, where the monitoring the alerts/problems based on time frequency includes an issue reappearing with a specific time frequency).

10.	As for claim 10, it is rejected on the same basis as claim 1.  In addition, Tapia taught wherein the received alerts indicate one or more of the following: faulty or degraded operation, degraded performance, unavailable service, and a change in external conditions (0012, where this at least, teaches the performance data below the threshold limitation).

11.	As for claim 11, it is rejected on the same basis as claim 1.  In addition, Tapia taught wherein the predefined action is an action affecting operation of the monitored device (0059, where the changes are being made to the nodes of 0073, which are monitored devices).

12.	As for claim 12, it is rejected on the same basis as claim 1.  In addition, Tapia taught wherein the predefined action comprises one or more of the following: resetting 

13.	As for claim 13, it is rejected on the same basis as claim 1.  In addition, Tapia taught wherein the monitored devices are network devices of a telecommunication network (0011, where the network nodes are network devices).

14.	As for claim 14, it is rejected on the same basis as claim 1.  In addition, Tapia taught wherein the monitored devices are devices of a power grid or devices of a cable or television network (0011, where generically claiming that the devices are devices of a power grid, cable network, or television network is to claim the intended use of the system, as the network nodes could generically be used in all 3 system.  If the applicant desires to limit the claims to specific types/classes of devices, then the appropriate amendments should be put forth claiming as much).

15.	As for claim 15, it is rejected on the same basis as claim 1.  In addition, Tapia taught wherein the monitored devices are electronic devices that are communicatively 

16.	As for claim 16, it is rejected on the same basis as claim 1.  In addition, Tapia taught apparatus comprising a processor, and a memory including computer program code; the memory and the computer program code configured to, with the processor, cause the apparatus to perform the method (0035).

17.	As for claim 17, it is rejected on the same basis as claim 1.  In addition, Tapia taught computer program comprising computer executable program code which when executed by a processor causes an apparatus to perform the method (0018, the software layer).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tapia, in view of Wessels et al. (Pre-Grant Publication No. US 2016/0218911 A1), hereinafter Wessels.

18.	As for claim 7, it is rejected on the same basis as claim 1.  However, Tapia did not explicitly state prior to analyzing the alerts, filtering the received alerts to reduce the number of alerts to be analyzed.  On the other hand, Wessels did teach prior to analyzing the alerts, filtering the received alerts to reduce the number of alerts to be analyzed (0024).  Both of the systems of Tapia and Wessels are directed towards managing network operation centers alerts and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Tapia, to utilize filtering irrelevant alerts, as taught by Wessels, in order to improve the efficiency of the system analysis.  Furthermore, it is most likely the case that this is being performed by the artificial intelligence of Tapia.  However, it is not explicitly stated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	(a)  York et al. (Pre-Grant Publication No. US 2019/0207860 A1).
	(b)  Cruise et al. (Pre-Grant Publication No. US 2019/0095510 A1).
	(c)  Wright et al. (Pre-Grant Publication No. US 2018/0375680 A1).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH L GREENE/Primary Examiner, Art Unit 2452